Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  J Page 1 of 39




                                                          Exhibit J


                                                                                     0095
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  J Page 2 of 39




                                                                                     0096
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  J Page 3 of 39




                                                                                     0097
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  J Page 4 of 39




                                                                                     0098
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  J Page 5 of 39




                                                                                     0099
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  J Page 6 of 39




                                                                                     0100
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  J Page 7 of 39




                                                                                     0101
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  J Page 8 of 39




                                                                                     0102
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  J Page 9 of 39




                                                                                     0103
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 10 of 39




                                                                                     0104
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 11 of 39




                                                                                     0105
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 12 of 39




                                                                                     0106
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 13 of 39




                                                                                     0107
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 14 of 39




                                                                                     0108
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 15 of 39




                                                                                     0109
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 16 of 39




                                                                                     0110
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 17 of 39




                                                                                     0111
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 18 of 39




                                                                                     0112
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 19 of 39




                                                                                     0113
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 20 of 39




                                                                                     0114
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 21 of 39




                                                                                     0115
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 22 of 39




                                                                                     0116
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 23 of 39




                                                                                     0117
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 24 of 39




                                                                                     0118
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 25 of 39




                                                                                     0119
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 26 of 39




                                                                                     0120
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 27 of 39




                                                                                     0121
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 28 of 39




                                                                                     0122
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 29 of 39




                                                                                     0123
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 30 of 39




                                                                                     0124
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 31 of 39




                                                                                     0125
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 32 of 39




                                                                                     0126
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 33 of 39




                                                                                     0127
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 34 of 39




                                                                                     0128
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 35 of 39




                                                                                     0129
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 36 of 39




                                                                                     0130
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 37 of 39




                                                                                     0131
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 38 of 39




                                                                                     0132
Case 19-05006   Doc 37-9   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 J Page 39 of 39




                                                                                     0133
